CLAIBORNE, J.
Plaintiff claimed $150 loaned by her to the defendant. The defendant filed a general denial and swore to it.
On the trial of the case the defendant was absent and unrepresented.
There was judgment for the plaintiff and the defendant has appealed suspensively.
In this court the defendant made no appearance by argument or brief.
The demand of the plaintiff is proved by á cheek for $70 drawn by her to the order of defendant and by him endorsed, and by her testimony that she loaned him an additional amount of $80 in cash, and by the testimony of her attorney that the defendant acknowledged owing plaintiff the amount and promised to pay it. This is piling Pelion upon Ossa.
*16The plaintiff has asked for damages for a frivolous appeal and she is entitled to them. C. P. 887, 890, 907.
It is therefore ordered that the judgment appealed from be affirmed with ten per cent damages on the capital thereof, One Hundred and Fifty Dollars, and all costs of court.